DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed April 25, 2022.  Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 remain pending in the application.  
Claims 1, 6, 11 and 16 are currently amended.  
Claims 6,7,10,11,13,14,20,21,24,25,27 have been canceled.
No claims are new.

Response to Arguments



Claim rejections under 35 U.S.C. § 101
Applicant’s arguments, see REMARKS, filed April 25, 2022, with respect to claim 29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered and are persuasive.  The rejection of claim 29 under 35 USC 101 has been withdrawn in view of the filed amendment to the claim. 

Claim rejections under 35 U.S.C. § 103
Applicant’s arguments, see REMARKS, filed April 25, 2022, with respect to 1, 3-6, 8-11, 13-16 and 18-20  rejected under 35 USC § 103(a) as being unpatentable over Islam et al. (US 2018/0176949 A1) in view of Yuan et al. (US 2011/0051835 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

(1) Applicant’s arguments: “Thus, the timer 310 in Maattanen is for radio link failure (RLF), and is not a beam failure detection timer. The timer T310 in Maattanen is initiated when a maximum number of OOS indications have been received from the lower layer. It can be configured to start based on one indication, but the timer is for RLF declaration purposes (upon expiry of the timer, a radio link failure (RLF) is declared). Radio link failure is different than beam failure. Thus, Maattanen fails to disclose or suggest this recited feature of claim 1.” (REMARKS, page 8, lines 12-17)

Examiner response:

    PNG
    media_image1.png
    285
    728
    media_image1.png
    Greyscale


Radio Link Failure occurs when radio problems within a cell cannot be solved by the recovery procedures or a UE is not able to find any suitable beam and Random Access procedure to any beam could not be successful to recover the connection between, for instance, a gNB and the UE. Thus, one of ordinary skill the art would know that while every Beam Failure does not comprise Radio Link Failure, every Radio Link Failure comprises Beam Failure. Therefore, MÄÄTTANEN discloses, starting a beam failure detection timer [FIGURE 2, block 104 and first timer T310] when a beam failure instance indication [aperiodic Out of Sync (OOS) indication] from a lower layer is obtained (paragraph [0068]; “According to certain embodiments, the method comprises the UE triggering an RLF timer [beam failure detection timer] based on the occurrence of beam failure event(s). These can either be notified to the higher layer as an aperiodic OOS event [beam failure instance indication] or as a special type of event explicitly associated to beam failure detection.”). 

(2) Applicant’s arguments: “As noted above, Maattanen does not disclose a beam failure detection timer. The timer T310 described in paragraph 0084 and elsewhere of Maattanen is for RLF, and is not a beam failure detection timer. Also, paragraph 0084 of Maattanen discusses beam recovery attempts, whereas claim 1 recites "a beam failure detection timer," which is different than a RLF timer. Furthermore, Maattanen does not disclose a beam failure instance counter, nor a beam failure instance threshold, as recited by claim 1.” (REMARKS, page 9, lines 6-11)

Examiner’s response:
As shown above, the timer of Maattanen starts when a beam failure is detected and is essentially a beam failure detection timer that expires when all beams fail (radio link failure). According to paragraph [0069], where aperiodic OOS events are interpreted as beam failure indications, Maattanen discloses a beam failure instance counter and a beam failure instance threshold (Paragraph [0069]; “In a particular embodiment, the triggering is based on a combination of the occurrence of a number of periodic OOS events N310a and the occurrence of a number of aperiodic beam failure events N310b as follows:  RLF timer is triggered if one or any combination of these alternatives are fulfilled: [0070] Number of (periodic) OOS events>N310a AND number of beam failure event(s)>N310b; [0071] Number of (periodic) OOS events>N310a OR number of beam failure event(s)>N310b; [0072] Number of beam recovery failures>N310b.”). 
Thus, the beam failure instance threshold is N310b and a beam failure instance counter would be inherent to determine f the number of beam failure events is greater than the threshold N310b.

(3) Applicant’s arguments: “Claim 1 has also been amended to recite: "wherein the beam failure detection timer is configured to count a specified period which is configured by a network element", which is also not taught or suggested by Maattanen.

Examiner’s response:
Applicant’s arguments with respect to the newly added limitation "wherein the beam failure detection timer is configured to count a specified period which is configured by a network element" have been considered but are moot because new grounds of rejection are presented below for this newly added limitation in view of Zhang et al. (US 2016/0353510 A1).

(4) Applicant’s arguments: “Thus, in Guo, the expiry of the timer declares beam tracking error/failure, which is very different from "resetting the beam failure instance counter upon expiry of the beam failure detection timer..." Neither Guo nor Maattanen disclose or suggest resetting a beam failure instance counter upon expiry of a beam failure detection timer.”

Examiner’s response:
Applicant’s arguments with respect to the rejection of the limitation "resetting the beam failure instance counter upon expiry of the beam failure detection timer," in view of Guo have been fully considered and are persuasive.  However, new grounds of rejection are presented below in view of Yiu et al. (US 2019/0029073 A1).

(5) Applicant’s arguments: “However, the features of claim 2 are not disclosed or suggested by either of the applied references. As noted, Maattanen discloses a RLF timer that leads to a RLF when the timer expires. Whereas, in Guo, the expiry of the timer declares a beam tracking error/failure. For at least these reasons, it is respectfully submitted that claim 2 is further patentable over the applied art.”

Examiner’s response:
See Maattanen paragraphs [0068]-[0072] where Maattanen discloses the RLF timer is triggered when a number of beam failure events is greater than N310b. If N310b is zero, then the RLF timer is started when first beam failure instance indication is obtained. Thus, Maattanen discloses wherein the beam failure detection timer is started when a first beam failure instance indication from the lower layer is obtained when the beam failure instance counter is initialized or reset.

(6) Applicant’s arguments: “The language (e.g., see bolded language above) of paragraph 0084 of Maattanen does not disclose restarting a timer when an instance indication (which is now OOS) is received from a lower layer. Paragraph 0084 of Maattanen discusses T310 timer operation for radio link failure (RLF). Because the timer in Maattanen is for RLF, a reset of this T310 timer would not be beneficial. Also, the timer, as recited in claim 1 and claim 3, is a different timer, for a different purpose and has a different operation, than what is described by the applied references. Thus, the applied references do not teach or suggest the features recited by claim 3.”

Examiner’s response:
See Maattanen paragraph [0058] where Maattanen discloses, “In another embodiment, the timer is “reset” if while the timer has been triggered and is running the UE has detected beam failure and has performed either one or a combination of the following actions,” and paragraph [0062], “UE has successfully selected a DL beam, sent a recovery attempt and has received a confirmation from the network of a successful recovery via a response message or via a re-configuration message or a combined response/Re-configuration message.” Thus, Maatanen discloses wherein the beam failure detection timer is restarted whenever a beam failure instance indication from the lower layer is obtained and/or a beam failure detection procedure is successfully completed.

(7) Applicant’s arguments: “Note, with respect to claim 8, that the operation of the applied references quoted by the Office Action is different than that recited by claim 8, and the combination of applied references does not teach or suggest: "... beam failure instance counter is reset when a downlink assignment or an uplink grant on the lower layer is received in response to a beam failure recovery request before expiry of the beam failure recovery timer." Neither Guo or Maattanen, either alone or in combination, discloses resetting a beam failure instance counter when a downlink assignment or uplink grant is received. Thus, the applied references do not teach or suggest the features recited by claim 8.”

Examiner’s response:
Applicant’s arguments with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 

(8) Applicant’s arguments:
However, the T310 timer is a different timer than what is recited in claim 9. The T310 timer is a RRC level timer which upon expiry leads to RLF and is not restarted at every instance when OOS is received from lower layer. This is very different from what is recited by claim 9. As an example, the T311 is started when T310 expires. The start of T311 requires the expiry of T310. This is different than what is recited by claims 1 and 9. Thus, the applied references do not teach or suggest the features recited by claim 9.

Examiner’s response:
Claim 9 depends from claim 8. The rejection to claim 8 has been withdrawn after consideration of the applicant’s arguments, thus the rejection to claim 9 is also withdrawn.

(9) Applicant’s arguments:
The text relied upon by the Office Action from the applied art to reject claim 12 has nothing to do with the features of claim 12. In paragraph 150 of Maattanen, the MAC layer generates the indication to higher layers, whereas in our claims, the timer operation is provided at the MAC layer, instead of RRC (T310 is a RRC layer timer). Thus, the applied references do not teach or suggest the features recited by claim 12.

Examiner’s response:
The combination of Maatanen, Zhang, and  Guo discloses " wherein the starting, executing and resetting is implemented on a medium access control layer and/or by a medium access control entity." For instance, Maatanen FIG. 5 and paragraph [0114] discloses, “For example, in certain embodiments, processing circuitry 414 may start, stop, reset, cancel, and/or put on hold a timer used in an RLF procedure (timer 310) based in part on information used in a beam failure monitoring procedure.” One of ordinary skill in the art would understand the processing circuitry 414 is on the MAC layer.

(10) Applicant’s arguments:
New claims 30 and 31 recite: "wherein the counted specified period configured by the network element comprises one or more intervals for beam failure instance indications." This recited feature is not taught or suggested by the applied art.

Examiner’s response:
Applicant’s arguments with respect to new claims 30 and 31 which recite the limitation "wherein the counted specified period configured by the network element comprises one or more intervals for beam failure instance indications " have been considered but are moot because they are new claims. However, Maattenen discloses wherein the counted specified period configured by the network element comprises one or more intervals for beam failure instance indications, as shown in the rejection below.


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 15-19, 26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. (US 2019/0052342 A1) in view of Zhang et al. (US 2016/0353510 A1) and Yiu et al. (US 2019/0029073 A1).

	Regarding claim 1: 
As shown in FIGS. 1-9, Maattanen discloses a method comprising: 
starting a beam failure detection timer (see FIG. 2, step 104 and timer (T310)) when a beam failure instance indication from a lower layer is obtained (see FIG. 2, step 104 and paragraphs [0068]-[0071] and [0084];“At step 104, the method determines whether to start a first timer (T310) based on receipt of the periodic OOS indication and the information obtained from monitoring the beam. Examples of criteria that can be used for starting T310 may include any of those discussed above [see paragraphs [0068]-[0071] where Maatannen discloses the timer is triggered when number of beam failure events > N310b].”), 
executing beam failure detection, wherein a beam failure instance counter is incremented whenever a beam failure instance indication from the lower layer is obtained and a beam failure is detected when the beam failure instance counter reaches a beam failure instance threshold before expiry of the beam failure detection timer, (see FIG. 2, step 102 and paragraph [0084] “At step 102, the method receives information obtained from monitoring a beam for a beam link failure. Examples of such information may comprise a number of aperiodic indications (e.g. a number of aperiodic OOS indications) detected for the beam, an indication that a maximum number of beam recovery attempts has been reached, an indication that a maximum time has been spent on beam recovery, and/or an indication that a beam recovery has been attempted.”). 

(1) Although Maattanen clearly discloses wherein the beam failure detection timer “expires” and would therefore inherently have a specified period, Maattanen does not explicitly disclose “wherein the beam failure detection timer is configured to count a specified period which is configured by a network element.”
However, Zhang in the same field of endeavor discloses a timer preconfigured by a network (see Zhang, paragraph [0053]; “The rules, the value of T4 timer and the maximum number of beam-switching count for step 808, can be preconfigured either by the network or by the UE, as well as dynamically configured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Zhang using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a timer which has a specified period which the claimed invention can be seen as an “improvement” in that the specified period is configured by a network element.
	Zhang contains known technique of a network preconfiguring a timer that is applicable to the “base" process of Maattanen.
	Zhang’s known technique of using a network to preconfigure a timer would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the timer of Maattanen having a specified period preconfigured by a network element which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Maattanen does not specifically disclose “resetting the beam failure instance counter upon expiry of the beam failure detection timer.”
However, Yiu in the same field of endeavor discloses resetting a counter upon expiry of a timer (see Yiu, paragraph [0098]; “…wherein when the RLF timer expires the RLF counter is reset.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Yiu using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

	Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a beam failure instance counter and a beam failure detection timer which the claimed invention can be seen as an “improvement” in that the beam failure instance counter resets when the beam failure detection timer expires.
	Yiu contains known technique of resetting a counter when a timer expires that is applicable to the “base" process of Maattanen.
	Yiu’s known technique of resetting a counter when a timer expires would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the beam failure instance counter of Maattanen resetting when the beam failure detection timer expires which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

	Regarding claim 2: 
The combination of Maattanen, Zhang and Yiu discloses the method according to claim 1, wherein the beam failure detection timer is started when a first beam failure instance indication from the lower layer is obtained when the beam failure instance counter is initialized or reset (see Maattanen, paragraphs [0068]-[0072]; RLF timer is triggered when a number of beam failure events is greater than N310b. If N310b is zero, then the RLF timer is started when first beam failure instance indication is obtained).

	Regarding claim 3: 
The combination of Maattanen, Zhang and Yiu discloses the method according to claim 1, wherein the beam failure detection timer is restarted whenever a beam failure instance indication from the lower layer is obtained and/or a beam failure detection procedure is successfully completed (see Maattanen, paragraph [0058]; “In another embodiment, the timer is “reset” if while the timer has been triggered and is running the UE has detected beam failure and has performed either one or a combination of the following actions…[0062] UE has successfully selected a DL beam, sent a recovery attempt and has received a confirmation from the network of a successful recovery via a response message or via a re-configuration message or a combined response/Re-configuration message.”).


	Regarding claim 4: 
The combination of Maattanen, Zhang and Yiu discloses the method according to claim 1, wherein the beam failure detection timer is configured to count a specified period which is defined in or fixed by a technical specification or determined on the basis of the beam failure instance threshold (see Maattanen, paragraph [0084]; “At step 106, the method determines whether to stop, hold, or reset the first timer, for example, based on determining that the wireless device has started beam recovery, successfully selected a DL beam to be accessed, and/or received/detected a pre-determined number (M) of IS indications associated with the radio link. At step 108, if the first timer expires (i.e., the timer has not been stopped/put on hold/reset and proceeds to run and expire), the method detects a RLF.”).

	Regarding claim 5: 
The combination of Maattanen, Zhang and Yiu discloses the method according to claim 1, wherein a beam failure instance indication from a lower layer indicates that a beam failure instance condition on the lower layer is satisfied (see Maattanen, paragraph [0084]; “For example, a higher layer that performs RLF determinations for the wireless device may receive the periodic OOS indications from a lower layer monitoring an RS that the wireless device receives from a transmission point. At step 102, the method receives information obtained from monitoring a beam for a beam link failure. Examples of such information may comprise a number of aperiodic indications (e.g. a number of aperiodic OOS indications) detected for the beam, an indication that a maximum number of beam recovery attempts has been reached, an indication that a maximum time has been spent on beam recovery, and/or an indication that a beam recovery has been attempted.”).


	
	Regarding claim 12: 
The combination of Maattanen, Zhang and Yiu discloses the method according to claim 1, wherein the starting, executing and resetting is implemented on a medium access control layer and/or by a medium access control entity (see Maattanen, FIG. 5 and paragraph [0114] “For example, in certain embodiments, processing circuitry 414 may start, stop, reset, cancel, and/or put on hold a timer used in an RLF procedure (timer 310) based in part on information used in a beam failure monitoring procedure,” and paragraph [0150]; “receiving an indication of a random access problem from medium access control (MAC) while none of T300, T301, T304 or T311 is running”).

	Regarding claim 15: 
As shownin FIGS. 1-9, Maattanen discloses an apparatus comprising: 
at least one processor (see FIG. 5, processing circuitry 414 and paragraph [0115]; “processing circuitry 414 (e.g., comprising one or more processors)) and 
at least one memory (see FIG. 5, memory 416) including a computer program code, wherein the at least one memory and the computer program code are configured (see paragraph [0115]; “Memory 416 is generally operable to store instructions, such as a computer program, software, an application including one or more of logic, rules, algorithms, code, tables, etc. and/or other instructions capable of being executed by a processor.”), with the at least one processor, to cause the apparatus to perform at least the following: 
start a beam failure detection timer (see FIG. 2, step 104 and timer (T310)) when a beam failure instance indication from a lower layer is obtained (see FIG. 2, step 104 and paragraphs [0068]-[0071] and [0084];“At step 104, the method determines whether to start a first timer (T310) based on receipt of the periodic OOS indication and the information obtained from monitoring the beam. Examples of criteria that can be used for starting T310 may include any of those discussed above [see paragraphs [0068]-[0071] where Maatannen discloses the timer is triggered when number of beam failure events > N310b].”), 
execute beam failure detection, wherein a beam failure instance counter is incremented whenever a beam failure instance indication from the lower layer is obtained and a beam failure is detected when the beam failure instance counter reaches a beam failure instance threshold before expiry of the beam failure detection timer (see FIG. 2, step 102 and paragraph [0084] “At step 102, the method receives information obtained from monitoring a beam for a beam link failure. Examples of such information may comprise a number of aperiodic indications (e.g. a number of aperiodic OOS indications) detected for the beam, an indication that a maximum number of beam recovery attempts has been reached, an indication that a maximum time has been spent on beam recovery, and/or an indication that a beam recovery has been attempted.”). 

(1) Although Maattanen clearly discloses wherein the beam failure detection timer “expires” and would therefore inherently have a specified period, Maattanen does not explicitly disclose “wherein the beam failure detection timer is configured to count a specified period which is configured by a network element.”
However, Zhang in the same field of endeavor discloses a timer preconfigured by a network (see Zhang, paragraph [0053]; “The rules, the value of T4 timer and the maximum number of beam-switching count for step 808, can be preconfigured either by the network or by the UE, as well as dynamically configured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Zhang using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a timer which has a specified period which the claimed invention can be seen as an “improvement” in that the specified period is configured by a network element.
	Zhang contains known technique of a network preconfiguring a timer that is applicable to the “base" process of Maattanen.
	Zhang’s known technique of using a network to preconfigure a timer would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the timer of Maattanen having a specified period preconfigured by a network element which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Maattanen does not specifically disclose “resetting the beam failure instance counter upon expiry of the beam failure detection timer.”
However, Yiu in the same field of endeavor discloses resetting a counter upon expiry of a timer (see Yiu, paragraph [0098]; “…wherein when the RLF timer expires the RLF counter is reset.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Yiu using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

	Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a beam failure instance counter and a beam failure detection timer which the claimed invention can be seen as an “improvement” in that the beam failure instance counter resets when the beam failure detection timer expires.
	Yiu contains known technique of resetting a counter when a timer expires that is applicable to the “base" process of Maattanen.
	Yiu’s known technique of resetting a counter when a timer expires would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the beam failure instance counter of Maattanen resetting when the beam failure detection timer expires which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

	Regarding claim 16: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein the beam failure detection timer is started when a first beam failure instance indication from the lower layer is obtained when the beam failure instance counter is initialized or reset (see Maattanen, paragraphs [0068]-[0072]; RLF timer is triggered when a number of beam failure events is greater than N310b. If N310b is zero, then the RLF timer is started when first beam failure instance indication is obtained).

	Regarding claim 17: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein the beam failure detection timer is restarted whenever a beam failure instance indication from the lower layer is obtained and/or a beam failure detection procedure is successfully completed (see Maattanen, paragraph [0058]).

	Regarding claim 18: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein the beam failure detection timer is configured to count a specified period which is, defined in or fixed by a technical specification or determined on the basis of the beam failure instance threshold (see Maattanen, paragraph [0084]; “At step 106, the method determines whether to stop, hold, or reset the first timer, for example, based on determining that the wireless device has started beam recovery, successfully selected a DL beam to be accessed, and/or received/detected a pre-determined number (M) of IS indications associated with the radio link. At step 108, if the first timer expires (i.e., the timer has not been stopped/put on hold/reset and proceeds to run and expire), the method detects a RLF.”).

	Regarding claim 19: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein a beam failure instance indication from a lower layer indicates that a beam failure instance condition on the lower layer is satisfied (see Maattanen, paragraph [0084]; “For example, a higher layer that performs RLF determinations for the wireless device may receive the periodic OOS indications from a lower layer monitoring an RS that the wireless device receives from a transmission point. At step 102, the method receives information obtained from monitoring a beam for a beam link failure. Examples of such information may comprise a number of aperiodic indications (e.g. a number of aperiodic OOS indications) detected for the beam, an indication that a maximum number of beam recovery attempts has been reached, an indication that a maximum time has been spent on beam recovery, and/or an indication that a beam recovery has been attempted.”).

	Regarding claim 26: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein the apparatus being caused to start, execute and reset comprises the apparatus being caused to start, execute and reset on a medium access control layer and/or by a medium access control entity (see Maattanen, FIG. 5 and paragraph [0114] “For example, in certain embodiments, processing circuitry 414 may start, stop, reset, cancel, and/or put on hold a timer used in an RLF procedure (timer 310) based in part on information used in a beam failure monitoring procedure,” and paragraph [0150]; “receiving an indication of a random access problem from medium access control (MAC) while none of T300, T301, T304 or T311 is running”).

	Regarding claim 28: 
The combination of Maattanen, Zhang and Yiu discloses the apparatus according to claim 15, wherein the apparatus is operable at or as a user equipment element or a base station element (see Maattanen, FIG. 4, paragraph [0112]; “network 300 may include any suitable number of wireless devices 305 and transmission points 320”).

	Regarding claim 29: 
As shownin FIGS. 1-9, Maattanen discloses a computer program product comprising computer program code which, when the computer program code (see paragraph [0022]; “a computer program product includes a non-transitory computer readable storage medium having computer readable program code embodied therein”) is executed on a computer, is configured to cause the computer to carry out the method  of:
starting a beam failure detection timer (see FIG. 2, step 104 and timer (T310)) when a beam failure instance indication from a lower layer is obtained (see FIG. 2, step 104 and paragraphs [0068]-[0071] and [0084];“At step 104, the method determines whether to start a first timer (T310) based on receipt of the periodic OOS indication and the information obtained from monitoring the beam. Examples of criteria that can be used for starting T310 may include any of those discussed above [see paragraphs [0068]-[0071] where Maatannen discloses the timer is triggered when number of beam failure events > N310b].”), 
executing beam failure detection, wherein a beam failure instance counter is incremented whenever a beam failure instance indication from the lower layer is obtained and a beam failure is detected when the beam failure instance counter reaches a beam failure instance threshold before expiry of the beam failure detection timer (see FIG. 2, step 102 and paragraph [0084] “At step 102, the method receives information obtained from monitoring a beam for a beam link failure. Examples of such information may comprise a number of aperiodic indications (e.g. a number of aperiodic OOS indications) detected for the beam, an indication that a maximum number of beam recovery attempts has been reached, an indication that a maximum time has been spent on beam recovery, and/or an indication that a beam recovery has been attempted.”). 

(1) Although Maattanen clearly discloses wherein the beam failure detection timer “expires” and would therefore inherently have a specified period, Maattanen does not explicitly disclose “wherein the beam failure detection timer is configured to count a specified period which is configured by a network element.”
However, Zhang in the same field of endeavor discloses a timer preconfigured by a network (see Zhang, paragraph [0053]; “The rules, the value of T4 timer and the maximum number of beam-switching count for step 808, can be preconfigured either by the network or by the UE, as well as dynamically configured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Zhang using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a timer which has a specified period which the claimed invention can be seen as an “improvement” in that the specified period is configured by a network element.
	Zhang contains known technique of a network preconfiguring a timer that is applicable to the “base" process of Maattanen.
	Zhang’s known technique of using a network to preconfigure a timer would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the timer of Maattanen having a specified period preconfigured by a network element which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Maattanen does not specifically disclose “resetting the beam failure instance counter upon expiry of the beam failure detection timer.”
However, Yiu in the same field of endeavor discloses resetting a counter upon expiry of a timer (see Yiu, paragraph [0098]; “…wherein when the RLF timer expires the RLF counter is reset.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Maattanen as taught by Yiu using the KSR rationale of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

	Rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement;”
(2)     a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3)     a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4)    whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (MPEP § 2143).
	
In this case:
	Maattanen contains a “base" process of a beam failure instance counter and a beam failure detection timer which the claimed invention can be seen as an “improvement” in that the beam failure instance counter resets when the beam failure detection timer expires.
	Yiu contains known technique of resetting a counter when a timer expires that is applicable to the “base" process of Maattanen.
	Yiu’s known technique of resetting a counter when a timer expires would have been recognized by one of ordinary skill in the art as applicable to the “base” process of Maattanen and the results would have been predictable and resulted in the beam failure instance counter of Maattanen resetting when the beam failure detection timer expires which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 30:
The combination of Maattanen, Zhang and Yiu discloses the method of claim 1, wherein the counted specified period configured by the network element comprises one or more intervals for beam failure instance indications (see Maattanen, FIG. 1, interval between UE detects up to N310 consecutive out of sync and T310 expires).

Regarding claim 31:
The combination of Maattanen, Zhang and Yiu discloses the apparatus of claim 15, wherein the counted specified period configured by the network element comprises one or more intervals for beam failure instance indications (see Maattanen, FIG. 1, interval between UE detects up to N310 consecutive out of sync and T310 expires).











Allowable Subject Matter






Claims 8, 9, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631                                                                                                                                                                                         /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633